ON APPELLANT’S MOTION FOR REHEARING
MORRISON, Judge.
We have now been furnished with an affidavit of the County Clerk of Cherokee County in which it is certified that the statement of facts was in fact delivered to her office and filed within the time provided by the statute. It is in narrative form and will be considered.
*689It was developed by various State witnesses that appellant drove to the home of Maizie Jowers in a highly intoxicated condition and there cursed and abused her, that she called the officers and that when they arrived, appellant violently resisted their efforts to place him under arrest. Appellant testified that he had been drinking, but denied that he resisted arrest.
The jury chose to accept the testimony of the State’s witnesses and reject that of appellant, and we find the evidence sufficient to support the conviction.
Remaining convinced that we properly disposed of this cause originally, appellant’s motion for rehearing is overruled.